                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


BARBARA M. ATKINSON, et al.,                  )
                                              )
                       Plaintiffs,            )       Civil Action No. 13-697
                                              )
       v.                                     )       Judge Cathy Bissoon
                                              )
ETHICON, INC.,                                )
                                              )
                       Defendant.             )

                                     MEMORANDUM ORDER

       Pending before the Court are two motions: a Motion for Summary Judgment (Doc. 16)

and a Motion to Strike the Late Report and Opinions of Dr. William Porter (“Dr. Porter”) or

Alternatively to Extend Deadlines (Doc. 25), both filed by Defendant Ethicon, Inc.

       For the reasons below, both motions will be granted.

                                        BACKGROUND

       All of Plaintiffs’ claims stem from the implantation of Gyencare Transvaginal Tape, a

product made and sold by Defendant, which allegedly caused Plaintiff Barbara Atkinson to

suffer severe injuries and caused her husband, Plaintiff Roy Atkinson, to suffer loss of

consortium. (Complaint, Doc. 1.)

       Defendant removed this action to this Court on May 20, 2013. (Doc. 1.) Shortly

thereafter, on June 19, 2013, the United States Judicial Panel on Multidistrict Litigation

(“JPML”) transferred this case to the United States District Court for the Southern District of

West Virginia for coordinated or consolidated pretrial proceedings. (Doc. 5.)

       On April 26, 2019, after the completion of pretrial proceedings, the JPML remanded this

action to the undersigned. On May 8, 2019, the Court issued an order providing, in relevant part,



                                                  1
that “[g]oing forward, the Court will require compliance with the Local Rules of Court for the

Western District of Pennsylvania as well as the undersigned’s Practices and Procedures.” (Doc.

10.)

       The Court held a telephonic conference on May 13, 2019 (Doc. 15), at which the parties

apprised the Court of the status of this case and their positions concerning discovery. At the

conference, the Court affirmed that discovery in this case had been closed for nearly seven

months and ordered that discovery would not be reopened. 1 Following the conference, the Court

issued a Case Management Order (Doc. 19), which provided that “[d]iscovery in this matter is

closed.” (Id. at ¶ 1.) Additionally, to ensure that all documents relevant to the parties’ dispute

would be filed on the docket of this Court in the form required by the Local Rules and the

undersigned’s Practices and Procedures, the Court ordered the parties to “refile their respective

motions and relevant documents on the docket for this Court” in accordance with those

procedures. (Id. at ¶¶ 2, 4.) Documents that were not filed on the docket for this Court, or that

were filed contrary to the manner prescribed by the Local Rules, are not part of the summary

judgment record that the Court will consider.

       Despite the Court’s intention to manage these proceedings through its orders—orders

which, to repeat, required compliance with the Local Rules and the undersigned’s Practices and




1
 On January 30, 2018, Judge Joseph R. Goodwin issued Pretrial Order #280, which set a
deadline of June 4, 2018 for Plaintiffs’ expert disclosures, and set an additional deadline of
September 11, 2018 for a list of general causation experts to be filed. (12-MD-2327, Doc. 16, at
2.) On June 13, 2018, Judge Goodwin issued Pretrial Order #303, which noted that there was
confusion as to expert deadlines under Pretrial Order #280 and adjusted the deadlines as follows:
Plaintiffs’ expert disclosures were due July 13, 2018; the deposition deadline and close of
discovery were set for October 4, 2018; and dispositive motions and Daubert motions were due
on October 18, 2018. (12-MD-2327, Doc. 24, at 3.) By the time this case was remanded here,
discovery had been closed for almost seven months. It is undisputed that, prior to remand,
Plaintiffs had made no expert disclosures and produced no expert reports.
                                                 2
Procedures, and affirmed that discovery was closed—the parties have not complied with those

orders or have simply ignored them. The Court’s task has grown more complex because, as

described below, so many of the parties’ filings contain information that the Court will not

consider.

       Defendant filed its Motion for Summary Judgment on May 14, 2019. Defendant’s

motion does not comply with the Local Rules as Defendant did not file a concise statement of

material facts or an appendix of supporting documents. 2 LCvR 56.B.1, 56.B.3.

       Plaintiffs moved for an extension of time to respond on the ground that they wished to

prepare an expert report. (Doc. 20.) As discovery in this matter had been closed, the Court

promptly and summarily denied that request. (Doc. 21.)

       Undeterred by the Court’s prior orders, Plaintiffs filed a Response to Defendant’s Motion

for Summary Judgment (Doc. 22), with a supporting brief (Doc. 23) that includes the newly

prepared expert report and argues that such a report renders Defendant’s motion moot. Like

Defendant’s motion, Plaintiffs’ response does not comply with the Local Rules, as Plaintiff has

not filed a responsive concise statement of material facts or an appendix of documents. 3 LCvR

56.C.1, 56.C.1.3.




2
  Defendant did file an appendix of documents related to the transfer of this action from the
Southern District of West Virginia (Doc. 18), as requested by the Court, but this is document is
not comparable to the appendix required by the Local Rules. Defendant’s brief also contains two
paragraphs under the heading “Statement of Undisputed Facts,” but those paragraphs do not
comply with the Local Rules and refer to documents that are not properly in the record. That is,
Defendant’s Motion for Summary Judgment has two documents attached as exhibits, which are
not in the form required by the Local Rules.
3
  Plaintiffs have filed a document labeled “Plaintiff’s [sic] Response to Defendant’s Motion for
Summary Judgment,” (Doc. 22), that denies several facts. That document does not comply with
the Local Rules concerning a concise statement of material facts.
                                                3
        Defendant then filed a motion to strike the expert report (Doc. 25) on June 20, 2019, and

the Court set a deadline of July 1, 2019 for Plaintiff’s response, if any, to that motion, (Doc. 27).

As of today, Plaintiff has not responded to that motion or filed a motion for extension of time to

respond.

                                             ANALYSIS

        I.      Motion to Strike

        As an initial matter, Defendant’s motion to strike Plaintiffs’ expert report (Doc. 25) is

GRANTED. The Court reminds Plaintiffs’ counsel that discovery in this case has long been

closed. In addition, Plaintiffs’ filing does not comply with the Local Rule 56.C.1 concerning the

manner in which documents are to be presented in response to a motion for summary judgment.

LCvR 56.C.1 (requiring a “separately filed concise statement” of material facts); id. at 56.C.3

(requiring that “[d]ocuments referenced in the Responsive Concise Statement shall be included

in an appendix”). On that basis alone, the Court will grant Defendant’s motion, and the Court

notes that the document would have been stricken even if Defendant had not filed such a motion.

See Weitzner v. Sanofi Pasteur Inc., 909 F.3d 604, 614 (3d Cir. 2018) (“It is beyond question

that the District Court has the authority to strike filings that fail to comply with its local rules.”)

        Striking Plaintiffs’ expert report will have severe consequences in this case—ultimately

requiring the dismissal of Plaintiffs’ claims. Out of an abundance of caution, the Court will also

address the propriety of striking that report assuming it had been filed in accordance with the

Local Rules.

        The Federal Rules of Civil Procedure allow a party to rely on a late-produced expert

report if the lateness is substantially justified or the delay would be harmless. Yet Plaintiffs have

provided no valid basis to justify their conduct or explain why such a delay would be harmless.



                                                   4
Therefore, as explained below, the Court would grant Defendant’s motion even if Plaintiffs’

expert report had been filed in accordance with the Local Rules.

        Federal Rule of Civil Procedure 26(a)(2)(D) requires parties to make expert disclosures

“at the time and in the sequence that the court orders.” Federal Rule of Civil Procedure 37(c)(1)

states that “[i]f a party fails to provide information or identify a witness as required by Rule

26(a) or (e), the party is not allowed to use that information or witness to supply evidence on a

motion, at a hearing, or at trial, unless the failure was substantially justified or is harmless.”

        The Court of Appeals for the Third Circuit requires courts to consider four factors before

excluding evidence as a sanction for failure to comply with a discovery deadline:

        (1) the prejudice or surprise in fact of the party against whom the excluded witnesses
        would have testified, (2) the ability of that party to cure the prejudice, (3) the extent to
        which waiver of the rule against calling unlisted witnesses would disrupt the orderly and
        efficient trial of the case or other cases in the court, and (4) bad faith or wilfulness in
        failing to comply with the district court’s order.

Konstantopoulos v. Westavco Corp., 112 F.3d 710, 719 (3d Cir. 1997) (quoting Meyers v.

Pennypack Woods Home Ownership Ass’n, 559 F.2d 894, 904-05 (3d Cir. 1977), overruled on

other grounds by Goodman v. Lukens Steel Co., 777 F.2d 113 (3d Cir. 1985)). In addition, a

court should consider the importance of the excluded testimony. Id.

        Defendant argues that allowing expert discovery to resume at this late stage will cause

prejudice and disrupt the efficient progress of this case. Specifically, it states that allowing

Plaintiffs to submit their late report “will greatly slow the pace of this remanded case toward trial

because 1) discovery will need to be re-opened; 2) Defendant must be given the opportunity to

depose Dr. Porter; 3) Defendant must be permitted to have its expert supplement her report or to

identify rebuttal experts; 4) Daubert deadlines must be set; and 5) Defendant must be permitted




                                                   5
to supplement its summary judgment motion.” (Defendant’s Memorandum in Support of Motion

to Strike, Doc. 26, at 10.)

       Defendant also argues that Plaintiffs’ counsel’s proffered reason for noncompliance with

discovery deadlines goes beyond mere negligence, and constitutes a violation of their duties as

attorneys. (See id. at 6.) That is, Plaintiffs’ Brief Opposing Summary Judgment (Doc. 23)

attempts to justify Plaintiffs’ noncompliance by arguing that “counsel for Plaintiff was not

receiving docket notifications for the instant matter until its transfer.” (Id. at 3.) Defendant

alleges, however, not only that Plaintiffs’ counsel initially failed to provide accurate contact

information in ECF as required for notice, but also that he failed to check the docket sheet,

update information in ECF, or investigate why he was not receiving notice after Defendant

notified Plaintiffs’ counsel of the deadlines and brought this matter to his attention. (Defendant’s

Memorandum in Support of Motion to Strike at 3-6.)

       Plaintiffs have not responded to Defendant’s motion to strike the expert report from the

summary judgment evidence, and the Court therefore takes Defendant’s factual allegations as

true for purposes of resolving the instant motions. See Fed. R. Civ. P. 56(e)(2) (“If a party fails

to . . . properly address another party’s assertion of fact as required by Rule 56(c), the court may:

. . . consider the fact undisputed for purposes of the motion.”).

       The relevant factors weigh in favor of excluding the expert report. While the Court finds

that the prejudice to Defendant could be substantially eliminated by reopening discovery and

providing all parties with a new opportunity to present, depose, rebut, and challenge experts on

the issue of causation, an issue of critical importance to Plaintiffs’ case, the remaining factors

pull strongly against that course of action. The cost to Defendant, the delay in proceedings, and

the weakness of Plaintiffs’ proffered justification (an excuse that is tantamount to willful



                                                  6
blindness) outweigh the rationale for setting this case on an entirely new track. To put it plainly,

Plaintiffs caused prejudice to Defendant through inexcusably ignoring the deadlines and docket

filings in this case for an extended period, warranting exclusion of Dr. Porter’s late-filed expert

report as a sanction. 4

        Moreover, under the present circumstances, permitting the report to be filed after the

Court’s denial of leave to amend the discovery deadline would allow an end-run around Federal

Rule of Civil Procedure 16(b)(4), which requires both “good cause” and “the judge’s consent” to

modify a deadline in a prior case management order. In that context, good cause “hinges to a

large extent on the diligence, or lack thereof, of the moving party.” Lasermaster Int’l Inc. v.

Netherlands Ins. Co., 2018 WL 1891474, at *3 (D.N.J. Apr. 20, 2018); see also Chancellor v.

Pottsgrove School Dist., 507 F.Supp.2d 695, 701-02 (E.D. Pa. 2007) (“Absent diligence, there is

no ‘good cause.’”). Plaintiffs have shown a lack of diligence, including through their failure to

abide by this Court’s rules and the transferor court’s case management deadlines. Rewarding

that lack of diligence would create perverse incentives for litigants and would undermine the

Court’s ability to manage its cases efficiently.

        As ordered above, Plaintiffs’ expert report is stricken and excluded from the Court’s

consideration as noncompliant with the Local Rules.




4
  Even if the Court were to treat Plaintiffs’ arguments in their response to Defendant’s summary
judgment motion as Plaintiffs’ response to the later-filed motion to strike—a position that the
Court emphatically does not take—Plaintiffs’ reliance on Pasini v. Tran Company, 2019 WL
1299036 (E.D. Pa. Mar. 21, 2019) would not persuade the Court to decide otherwise. In Pasini,
the court’s indulgence of plaintiffs’ untimely expert report rested on the fact that “a serious (and
confidential) medical event [described to the court in camera] . . . prevented experts from
inspecting [the relevant condition in plaintiffs’ home].” Id. at *3. There is no comparable
circumstance here, where the cause of the delay was entirely within the control of Plaintiffs and
their counsel.
                                                   7
       II.     Summary Judgment

       Having resolved that issue, the Court is able to dispose of Defendant’s Summary

Judgment Motion.

       Defendant argues that all of Plaintiffs’ claims fail because the claims require an expert

report to establish causation. (Memorandum in Support of Defendant’s Motion for Partial

Summary Judgement, “Defendant’s SJM Brief,” Doc. 17, at 4.) 5 Plaintiffs do not contest that an

expert report is necessary to their claims. (See generally Plaintiffs’ Brief Opposing Summary

Judgment.) Indeed, the entirety of their response is that they have produced an expert report to

support their claims, mooting Defendant’s argument. (Id.) Plaintiffs have not responded to any

of the grounds for summary judgment raised in Defendant’s SJM Brief, other than to insist that

their expert report should be admitted and discovery reopened. (Id.)

       Nonetheless, in order for this Court to grant summary judgment in favor of Defendant, it

must independently conclude that there is a valid legal basis for doing so. Weitzner, 909 F.3d at

614; Anchorage Assocs. v. V.I. Bd. of Tax Review, 922 F.2d 168, 174 (3d Cir. 1990) (“Where

the moving party does not have the burden of proof on the relevant issues, . . . the district court

must determine that the deficiencies in the opponent’s evidence designated in or in connection

with the motion entitle the moving party to judgment as a matter of law.”)

       Accordingly, the Court must examine each of Plaintiffs’ claims to determine whether the

record evidence is sufficient to support those claims, or whether there are other reasons that those

claims fail as a matter of law.




5
 Defendant labels its motion as one for “partial” summary judgment in its brief only because it
argues that Plaintiffs’ claim for punitive damages is not a separate cause of action on which
summary judgment could be granted. (Id. at 1 n.1.) Defendant seeks summary judgment on all
of Plaintiffs’ claims. (Id.)
                                                  8
       That task is not difficult, as Plaintiffs have submitted no record evidence to support any

of their claims. (Case Management Order, May 14, 2019, at ¶ 2 (“To the extent that any pending

motions or other relevant documents were filed on the docket for the Southern District of West

Virginia in this matter, the parties must refile their respective motions and relevant documents on

the docket for this Court if they seek relief in this Court. All pending motions filed on the docket

for the Southern District of West Virginia are terminated in this matter, without prejudice to

refiling on the docket for this Court.”); see generally Response to Defendant’s Motion for

Summary Judgment and Supporting Brief.)

       Specifically, Plaintiffs’ Amended Short-Form Complaint (Civil Action No. 13-14888

(S.D. W.Va. July 23, 2013), Doc. 8) asserts several Pennsylvania tort theories against Defendant:

negligence, strict liability (for manufacturing defect, failure to warn, defective product, and

design defect), breach of express warranty, breach of implied warranty, gross negligence, loss of

consortium, and punitive damages.

       Several of these causes of action fail as a matter of law because Pennsylvania does not

recognize them. There is no separate cause of action under Pennsylvania law for gross

negligence, Spence v. ESAB Grp., Inc., 623 F.3d 212, 215 n.2 (3d Cir. 2010), or for punitive

damages, Kirkbride v. Lisbon Contractors, Inc., 555 A.2d 800, 802 (Pa. 1989).

       As to strict liability, there is a split among federal district courts applying Pennsylvania

law as to whether strict liability is an available cause of action against the manufacturer of a

medical device; yet, even under the most permissive interpretation, such claims exist only with

respect to manufacturing defects in medical devices and not with respect to other theories of

strict liability. Compare Wilson v. Synthes USA Prods., LLC, 116 F. Supp. 3d 463, 466 (E.D.

Pa. 2015) (collecting cases finding that plaintiffs may not assert strict liability claims against



                                                  9
manufacturers of medical devices), with Wagner v. Kimberly-Clark Corp., 225 F. Supp. 3d 311,

316 (E.D. Pa. 2016) (collecting cases finding that strict liability claims exist only with respect to

manufacturing defects in medical devices). Plaintiffs’ strict liability claims do not survive

summary judgment because each of those claims is either legally unavailable or unsupported by

any record evidence.

        The other independent claims that have a substantial legal footing—for negligence,

breach of implied warranty, breach of express warranty, and loss of consortium—are

unsupported by record evidence because Plaintiffs have provided no valid evidence.

        As a result, the Court will enter summary judgment in favor of Defendant and against

Plaintiffs on all claims.

        Accordingly, Defendant’s Motion for Summary Judgment (Doc. 16) is GRANTED.

        IT IS SO ORDERED.



July 11, 2019                                          s\Cathy Bissoon
                                                       Cathy Bissoon
                                                       United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                                 10
